ORDER
PER CURIAM
Jerry Keeble (“Appellant”) appeals from the trial court’s judgment finding him guilty of first-degree attempted statutory sodomy in violation of Section 566.062 (RSMo, Cum. Supp. 2006). Appellant was sentenced to five years in the Missouri Department of Corrections. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).